Citation Nr: 0322460	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  98-12 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the issue of entitlement to service connection 
for an acquired psychiatric disorder.  Following notification 
of the decision, the veteran perfected a timely appeal with 
respect to the denial of his service connection claim.  

In December 2002, the Board determined that the veteran's 
service connection claim required further development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  Based 
upon this conclusion, the Board undertook evidentiary 
development with regard to this issue.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's service connection 
claim pursuant to 38 C.F.R. § 19.9(a)(2).  Significantly, 
however, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2), including 38 C.F.R. 
§ 19.9(a)(2)(ii) (regarding notice to the veteran and his or 
her representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also, 38 C.F.R. § 20.903.  Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Pursuant to this recent decision, the Federal Circuit Court 
explained that the proper procedure is to allow the RO an 
opportunity to review in the first instance the evidence 
procured as a result of Board development.  Id.  

In this regard, the Board notes that a complete and thorough 
review of the claims folder indicates that, in March 1998, 
the veteran underwent a VA mental disorders examination.  
According to the report of this examination, following a 
review of the veteran's claims folder as well as an interview 
with him, the examiner diagnosed, on Axis I, recurrent major 
depression as well as a substance abuse disorder and alcohol 
dependence in alleged remission.  On Axis II, the examiner 
diagnosed a personality disorder with very marked borderline 
and some dependent features.  Furthermore, the examiner 
expressed his opinion that "this veteran's NP 
[neuropsychiatric] disorder is not related to his military 
service."  

In a subsequent report dated in August 1998, a private 
psychiatrist stated that he had rendered psychiatric 
treatment to the veteran since 1986.  This psychiatrist 
expressed his opinion that the veteran has an affective 
disorder which "was markedly aggravated by his military 
service."  Consequently, the Board concludes that further VA 
psychiatric evaluation is necessary to determine the nature, 
extent, and etiology of the veteran's psychiatric condition.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by a psychiatrist to 
determine the nature, extent, and 
etiology of any psychiatric disability 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether a diagnosis of 
a psychiatric disorder is appropriate.  
If so, the examiner should express an 
opinion as to when such a disability was 
initially manifested.  If such a 
psychiatric disorder was present at the 
time of the veteran's entry into active 
duty, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
pre-existing psychiatric disorder 
underwent a chronic increase in severity 
beyond its natural progression during his 
active service.  If the examiner 
determines that the veteran's psychiatric 
disability was not present at the time of 
his entry into service, the examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
such diagnosed disorder is in any way 
related to his active service.  

2.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last supplement statement of the case 
in March 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran also has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




